Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 2,
2012, by and among PIPER JAFFRAY COMPANIES (the “Borrower”), each of the
Subsidiaries of the Borrower a party hereto, each of the banks and other
financial institutions a party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (together with its successors
and assigns, the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of December 29, 2010, as amended by that
certain First Amendment to Credit Agreement and Waiver dated as of August 12,
2011 and as further amended by that certain Second Amendment to Credit Agreement
dated as of January 25, 2012 (as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders, and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Amendments to Credit Agreement.

(a) Section 2.11 of the Credit Agreement is hereby amended by deleting the last
sentence in such section in its entirety and substituting in lieu thereof the
following:

“Each prepayment of a Borrowing shall be applied ratably to the Loans comprising
such Borrowing, and in the case of a prepayment of a Term Loan Borrowing, to
reduce the then remaining scheduled repayments of such Term Loan Borrowing
required by Section 2.9(c) on a pro rata basis (based upon the then remaining
unpaid principal amounts of such scheduled repayments after giving effect to all
prior reductions thereto).”

(b) Section 5.10 of the Credit Agreement is hereby deleted in its entirety and
the following new Section 5.10 is substituted in lieu thereof:



--------------------------------------------------------------------------------

“Section 5.10. Pre-Closing Dividend.

The Borrower will at all times use, or cause to be used, the proceeds of the
Dividend minus $10,000,000 (it being understood and agreed that, after May 2,
2012, such $10,000,000 will not be required to be held as Cash on Hand or
invested by the Borrower pursuant to Section 7.4(g) and will not be required to
be subject to a Lien or a control agreement in favor of the Administrative Agent
for the benefit of the Lenders) either (i) to be held by the Borrower as Cash on
Hand which is held in the Deposit Account or one or more Securities Accounts,
(ii) to be invested by the Borrower pursuant to and in accordance with
Section 7.4(g) or (iii) a combination of the immediately foregoing clauses
(i) and (ii). Notwithstanding the foregoing, in the event that the sum of
(x) Cash on Hand which is held in the Deposit Account or one or more Securities
Accounts plus (y) the Investments made by the Borrower pursuant to
Section 7.4(g) is less than $40,000,000, then PJ&Co shall be required to have
the legal right and ability (without the consent or approval of any Governmental
Authority or the consent of any other Person) to provide an advance to the
Borrower in an amount up to 10% of its Regulatory Net Capital (exclusive of the
Dividend) such that the sum of (x) Cash on Hand which is held in the Deposit
Account or one or more Securities Accounts plus (y) the Investments made by the
Borrower pursuant to Section 7.4(g) plus (z) the amount of such Regulatory Net
Capital available to be advanced or otherwise distributed by PJ&Co to the
Borrower shall not be less than $45,000,000 (with at least $30,000,000 of such
amount required to be (1) Cash on Hand which is held in the Deposit Account or
one or more Securities Accounts and/or (2) Investments permitted by
Section 7.4(g) which are subject to the Administrative Agent’s Lien pursuant to
the Guaranty and Pledge Agreement). The Borrower will cause all Cash on Hand
described in clause (i) above or used in the calculations in the previous
sentence at all times to be deposited and held in either (A) the Deposit Account
and subject to a Deposit Account Control Agreement or (B) one or more Securities
Account which are subject to a Securities Account Control Agreement.”

(c) Section 6.2 of the Credit Agreement is hereby amended by (i) deleting the
amount “$160,000,000” in clause (a) of such Section and substituting in lieu
thereof the amount “$135,000,000” and (ii) deleting the amount “$10,000,000” in
clause (d) of such Section and substituting in lieu thereof the amount
“$5,000,000”.

(d) Section 6.5 of the Credit Agreement is hereby deleted in its entirety and
the following new Section 6.5 is substituted in lieu thereof:

“Section 6.5. Minimum Asset Management EBITDA.

The Borrower will maintain, as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending December 31, 2010, Asset Management EBITDA for
the four Fiscal Quarters then ended of not less than $20,000,000.”

 

- 2 -



--------------------------------------------------------------------------------

(e) Section 7.5 of the Credit Agreement is hereby deleted in its entirety and
the following new Section 7.5 is substituted in lieu thereof:

“Section 7.5. Restricted Payments.

The Borrower will not, and will not permit its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any dividend or distribution on
any class of its Capital Stock, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of Capital Stock or
Indebtedness subordinated to the Obligations of the Borrower or any Guarantee
thereof or any options, warrants, or other rights to purchase such Capital Stock
or such Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for (i) dividends payable by the Borrower solely in shares of
any class of its common stock, (ii) Restricted Payments made by any Subsidiary
to the Borrower or to another Subsidiary, on at least a pro rata basis with any
other shareholders if such Subsidiary is not wholly owned by the Borrower and
other wholly owned Subsidiaries, (iii) cash dividends and distributions paid on,
or purchases of, the common stock of the Borrower; provided, that for the
purpose of this clause (iii), (x) no Default or Event of Default has occurred
and is continuing at the time such dividend or distribution is paid or purchase
is made and (y) the aggregate amount of all such Restricted Payments made by the
Borrower under this clause (iii) in any Fiscal Year does not exceed the amount
of equity granted in conjunction with the Borrower’s annual equity compensation
awards for such Fiscal Year; provided that the aggregate amount of all such
Restricted Payments made by the Borrower pursuant to this clause (y) in any
Fiscal Year shall not exceed $45,000,000 and (iv) in addition to the Restricted
Payments permitted pursuant to the preceding clause (iii), purchases of common
stock of the Borrower made during the 2012 Fiscal Year in an aggregate amount
not to exceed $25,000,000; provided, that no Default or Event of Default has
occurred and is continuing at the time any such purchase is made.”

Section 2. Conditions Precedent. This Amendment shall be effective on the date
of the receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by each of the Loan Parties
and the Required Lenders;

 

- 3 -



--------------------------------------------------------------------------------

(b) All fees and expenses contemplated by that certain engagement letter dated
March 26, 2012 among SunTrust Robinson Humphrey, Inc., SunTrust Bank and the
Borrower; and

(c) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Prepayment of Term Loan. The Borrower hereby gives notice to the
Administrative Agent and the Lenders of an optional prepayment of the Term Loan
in the principal amount of $15,000,000. The Administrative Agent and the Lenders
hereby waive the advance notice requirements of such prepayment pursuant to
Section 2.11 of the Credit Agreement. The Borrower agrees that foregoing notice
shall be irrevocable and such prepayment shall be made after (but on the same
Business Day) this Amendment becomes effective pursuant to its terms. The
proceeds of such prepayment shall be applied in accordance with Section 2.11 of
the Credit Agreement as in effect immediately after giving effect to this
Amendment. The Borrower agrees that its failure to make such prepayment in
accordance with this Section 3 shall result in an immediate Event of Default
under the Credit Agreement.

Section 4. Representations. Each of the Borrower and the other Loan Parties
represents and warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and to perform their obligations hereunder
and under the Credit Agreement, as amended by this Amendment, and the other Loan
Documents to which they are a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by a duly authorized officer
of the Borrower and the other Loan Parties and each of this Amendment and the
Credit Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of each Borrower enforceable against such Borrower in accordance with
its respective terms.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower and
the other Loan Parties of this Amendment and the performance by the Borrower of
this Amendment and the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise: (i) require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority or
violate any Requirements of Law applicable to the Loan Parties or any judgment,
order or ruling of any Governmental Authority; (ii) violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Loan Parties or any of their assets or give rise to a right
thereunder to require any payment to be made by the Loan Parties; or
(iii) result in the creation or imposition of any Lien on any asset of the Loan
Parties, except Liens (if any) created under the Loan Documents.

 

- 4 -



--------------------------------------------------------------------------------

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof, nor will any Default or Event of Default exist immediately
after giving effect to the amendment contained herein.

Section 5. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement and the other
Loan Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full, except to the extent such representations and warranties
relate to an earlier date, in which case the Borrower reaffirms such
representations and warranties as of such date.

Section 6. Reaffirmation of Guaranty and Pledge Agreement by Subsidiary Loan
Parties.

(a) Each Subsidiary Loan Party hereby reaffirms its continuing obligations to
the Administrative Agent and the Lenders under the Guaranty and Pledge Agreement
and agrees that the transactions contemplated by this Amendment shall not in any
way affect the validity and enforceability of the Guaranty and Pledge Agreement,
or reduce, impair or discharge the obligations of such Subsidiary Loan Party
thereunder, respectively. The parties hereto agree that nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations or to modify, affect or impair
the perfection, priority or continuation of the security interests in, security
titles to or other Liens on any of the Collateral securing the Obligations.

(b) Each Subsidiary Loan Party has duly executed and delivered this Amendment,
and this Amendment constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect relating to or affecting the
enforcement of creditor’s rights generally and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent and
each Lender upon demand for all reasonable out-of-pocket costs and expenses
(including attorneys’ fees) incurred by the Administrative Agent or such Lender
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

- 5 -



--------------------------------------------------------------------------------

Section 10. GOVERNING LAW. This Amendment shall be deemed to be a contract made
under and governed by the laws of the State of New York (including for such
purposes Section 5-1401 and 5-1402 of the New York General Obligations Law but
excluding all other choice of law and conflict of law rules).

Section 11. Effect.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendment contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

(c) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

Section 12. Release. In consideration of the amendment contained herein, each of
the Borrower and the other Loan Parties hereby waives and releases each of the
Lenders, the Administrative Agent and the Issuing Bank from any and all claims
and defenses, known or unknown as of the date hereof, with respect to the Credit
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

Section 13. Further Assurances. The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 14. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

 

- 6 -



--------------------------------------------------------------------------------

Section 15. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on following pages]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.

 

BORROWER:     PIPER JAFFRAY COMPANIES     By:   /s/ Debbra L. Schoneman      
Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

ADMINISTRATIVE AGENT

AND THE LENDERS:

   

SUNTRUST BANK, as Administrative Agent and a

Lender

    By:   /s/ Douglas O’Bryan       Name: Douglas O’Bryan       Title: Director

 

   

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

    By:   /s/ Heath G. Williams       Name: Heath G. Williams       Title: Vice
President

 

    ASSOCIATED BANK, N.A., as a Lender     By:   /s/ Nicholas G. Myers      
Name: Nicholas G. Myers       Title: Vice President

 

    FIFTH THIRD BANK, as a Lender     By:   /s/ Gary S. Losey       Name: Gary
S. Losey       Title: Vice President-Corporate Banking

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-1



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION, as a Lender     By:   /s/ Alan Shraim      
Name: Alan Shraim       Title: Vice President

 

   

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender

    By:   /s/ Seth Hove       Name: Seth Hove       Title: Associate Managing
Director

 

    ATLANTIC CAPITAL BANK, as a Lender     By:   /s/ J. Christopher Deisley    
  Name: J. Christopher Deisley       Title: Senior Vice President

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-2



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:     ADVISORY RESEARCH, INC.     By:   /s/ Brien M.
O’Brien       Name: Brien M. O’Brien       Title: Chairman, Chief Executive
Officer and Treasurer

 

    PIPER JAFFRAY FINANCIAL PRODUCTS II INC.     By:   /s/ Debbra L. Schoneman  
    Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY FINANCIAL PRODUCTS III INC.     By:   /s/ Debbra L. Schoneman
      Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY FINANCIAL PRODUCTS INC.     By:   /s/ Debbra L. Schoneman    
  Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY ASSET MANAGEMENT INC.     By:   /s/ Debbra L. Schoneman      
Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-3



--------------------------------------------------------------------------------

    PIPER JAFFRAY LENDING INC.     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY LENDING LLC     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFAY MENA (LP) INC.     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY PRIVATE CAPITAL INC.     By:   /s/ Debbra L. Schoneman      
Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY VENTURES INC.     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-4



--------------------------------------------------------------------------------

    PIPER VENTURES CAPITAL, INC.     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

    PJC CAPITAL LLC     By:   /s/ Debbra L. Schoneman       Name: Debbra L.
Schoneman       Title: Chief Financial Officer

 

    PJC CAPITAL MANAGEMENT LLC     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

    PIPER JAFFRAY FUNDING LLC     By:   Piper Jaffray Companies, its Member

 

    By:   /s/ Debbra L. Schoneman       Name: Debbra L. Schoneman       Title:
Chief Financial Officer

 

    PIPER JAFFRAY INVESTMENT MANAGEMENT LLC     By:   Piper Jaffray Asset
Management Inc., its Manager     By:   /s/ Debbra L. Schoneman       Name:
Debbra L. Schoneman       Title: Chief Financial Officer

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-5



--------------------------------------------------------------------------------

 

    PIPER JAFFRAY MUNICIPAL FUND LLC     By:   Piper Jaffray Investment
Management LLC, its Member       By: Piper Jaffray Asset Management Inc., its
Manager

 

    By:   /s/ Debbra L. Schoneman       Name: Debbra L. Schoneman       Title:
Chief Financial Officer

 

   

PJC CONSUMER PARTNERS ACQUISITION I, LLC

 

By: PJC Capital LLC, its Member

    By:   /s/ Debbra L. Schoneman       Name: Debbra L. Schoneman       Title:
Chief Financial Officer

 

    PIPER JAFFRAY INVESTMENT GROUP INC.     By:   /s/ Mary B. Swanson      
Name: Mary B. Swanson       Title: Assistant Treasurer

 

    FIDUCIARY ASSET MANAGEMENT, LLC     By:   /s/ Mary B. Swanson       Name:
Mary B. Swanson       Title: Assistant Treasurer

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-6



--------------------------------------------------------------------------------

 

    PIPER JAFFRAY FUNDS MANAGEMENT LLC     By:   /s/ Debbra L. Schoneman      
Name: Debbra L. Schoneman       Title: Chief Financial Officer

 

[Signatures to Third Amendment to Credit Agreement – Piper Jaffray Companies]

 

S-7